          Case 1:20-cv-00706-DLC Document 90
                                          85 Filed 04/15/20
                                                   04/14/20 Page 1 of 2


                                     UNITED STATES OF AMERICA
                                    Federal Trade Commission
                                       WASHINGTON, D.C. 20580




Markus H. Meier
Health Care Division
Bureau of Competition
                                      MEMO ENDORSED
(202) 326-3759
mmeier@ftc.gov                                         Granted. The plaintiffs shall file on the
                                                       docket a new public version of the
                                                       complaint. 4.15.2020.
April 14, 2020

Via ECF

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re:    FTC v. Vyera Pharmaceuticals, LLC, 20-cv-00706 (DLC)

Dear Judge Cote:

Pursuant to Your Honor’s Pretrial Scheduling Order (ECF No. 74), which provides until May 1,
2020, to join additional parties and to amend pleadings, Plaintiffs Federal Trade Commission and
the State of New York are filing an Amended Complaint for Injunctive and Other Equitable
Relief. The Amended Complaint adds six more states as plaintiffs—California, Illinois, North
Carolina, Ohio, Pennsylvania, and Virginia—and claims brought under their laws. It also adds a
limited number of new allegations, which primarily relate to the Food and Drug Administration’s
recent approval of a generic version of Daraprim.

Plaintiffs respectfully request permission to file a redacted version of the Amended Complaint.
The information that Plaintiffs seek to redact in the Amended Complaint is the same information
that Your Honor approved for redaction in the original Complaint in Your Honor’s February 19,
2020 Order Granting Joint Motion to Seal Select Portions of the Complaint (ECF No. 41).

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and with the
requirements for electronic filing under seal, contemporaneously with this letter, Plaintiffs have
publicly filed a version of the Amended Complaint with the proposed redactions. On a separate
docket entry, Plaintiffs have filed under seal a version of the unredacted Amended Complaint
with the proposed redactions highlighted. In this unredacted version, Plaintiffs have also
designated with red boxes the proposed redactions covering information that is also limited to
outside counsel under Your Honor’s March 19, 2020 Order (ECF No. 71).
         Case 1:20-cv-00706-DLC Document 90
                                         85 Filed 04/15/20
                                                  04/14/20 Page 2 of 2



Thank you for Your Honor’s consideration.

Sincerely,

/s/ Markus H. Meier

Markus H. Meier


cc:    All counsel of record (via ECF)




                                            2
